FILED
                                                                   DECEMBER 31, 2020
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

JILL FLECK,                                  )
                                             )         No. 36992-7-III
                     Appellant,              )
                                             )
       v.                                    )
                                             )
CHARLES FLECK, and STATE OF                  )         UNPUBLISHED OPINION
WASHINGTON DEPARTMENT OF                     )
SOCIAL AND HEALTH SERVICES,                  )
                                             )
                     Respondents.            )

       FEARING, J. — Jill Fleck appeals from the superior court’s affirmation of a

Department of Social and Health Services (DSHS) administrative law judge’s ruling

denying Fleck assistance in collecting child support from Charles Fleck, the father of her

child. Because sufficient evidence supports the administrative law judge’s (ALJ’s)

finding that Jill wrongfully deprived Charles of custody of the former couple’s son, we

affirm the superior court.

                                         FACTS

       Charles Fleck and Jill Fleck begat two children, Bryson, born January 18, 2000

and Abbey, born February 21, 2003. This action concerns only Bryson. We purloin our
No. 36992-7-III
Fleck v. Fleck


facts from the dissolution court’s records and testimony before a DSHS ALJ.

       The parties separated and divorced in 2008. In 2008, the dissolution court ordered

Charles Fleck to pay $1,794.24 in past due child support.

       On June 4, 2010, the superior court entered an amended parenting plan that

granted custody of Bryson and Abbey to Charles Fleck. The court granted Jill Fleck

limited supervised visitation with the children. Section 2.2 of the parenting plan declared

that Jill’s involvement with her children was likely detrimental to their interests:

              The mother’s involvement or conduct may have an adverse effect on
       the child’s best interests because of the existence of the factors which
       follow.
              A long-term emotional impairment which interferes with the
       performance of parenting functions as defined in RCW 26.09.004.
              The abusive use of conflict by the parent which creates the
       danger of serious and substantial damage to the child’s
       psychological development.

Administrative Record (AR) at 100.

       In November 2010, Jill Fleck filed a motion for review and adjustment of her

visitation rights. The superior court authorized expanded visits and telephone calls, but

required that the visitations remain supervised. During a January 2011 review hearing,

the court entered an order maintaining the supervision requirement and determined that

Jill persisted as “a danger to her children’s safety, health, and welfare.” AR at 97.

       In 2011, the dissolution court entered a satisfaction of judgment for the past child

support owed by Charles Fleck. Thereafter, the court never entered any order obligating


                                              2
No. 36992-7-III
Fleck v. Fleck


Charles to pay support.

        Bryson ran away from Charles Fleck’s residence in late 2016 to live with Jill.

Both Bryson and Charles then filed separate at-risk-youth petitions. In 2016, Jill Fleck

filed a motion for an adequate cause determination to change the parenting plan, which

motion the superior court denied on December 1, 2016.

        In response to Jill Fleck’s motion for adequate cause, the superior court found that

Jill “meddled in the minor children’s relationship with their father.” AR at 73. The

superior court found that Jill garnered unsupervised contact with her children and

harbored Bryson in violation of the court’s order, and the court entered a finding of bad

faith on Jill’s part for not disclosing the unsupervised contact. The superior court also

sanctioned Jill twenty-five dollars for each day she did not return Bryson to his father’s

home.

        In March 2017, Charles Fleck’s and Bryson’s at-risk-youth petitions were

dismissed after Bryson and Charles reached an agreement. Pursuant to this agreement,

Bryson would live at a friend’s house. Bryson thereafter “came and went” from Charles’

home to various friends until he turned 18, in January 2018. Clerk’s Papers (CP) at 163.

Charles, however, considered Bryson as living with him until his eighteenth birthday.

Charles paid Bryson’s living expenses while he stayed with his friends. Bryson returned

home whenever he wished. Bryson’s Social Security paperwork and an insurance card

listed Charles’s address as the residential address for Bryson.

                                              3
No. 36992-7-III
Fleck v. Fleck


       After December 2016, Charles Fleck never moved to enforce the parenting plan.

Bryson consistently told his father that he lived with friends when not living with his

father. Charles received text messages from Bryson’s friends’ parents about Bryson.

                                       PROCEDURE

       On July 18, 2017, Jill Fleck filed a nonassistance assistance application with

DSHS to acquire child support for Bryson. A nonassistance application is filed by a

person who seeks assistance from DSHS to collect child support at a time when the

applicant does not receive public assistance. WAC 388-14A-2010(1). In the application,

Jill claimed that Bryson resided with her.

       In response to Jill Fleck’s application, DSHS prepared and served a notice and

finding of financial responsibility (NFFR) directed to Charles. AR 25, 49-54. The NFFR

imposed a support obligation on Charles beginning January 1, 2018 at $392 a month.

DSHS based this amount on a monthly net income of $3,236 for Charles and a monthly

net income of $892 for Jill. The NFFR also proposed establishing a back support

obligation on Charles of $2,352 for the period of July 1, 2017 to December 31, 2017.

       Charles objected to the NFFR and requested an administrative hearing. DSHS

clarified, at the hearing, that the start date for the period of back support should be July

18, 2017, the date of the filing of the non-assistance application.

       The ALJ held evidentiary hearings on February 27, 2018, August 14, 2018 and

October 1, 2018. During the hearing, Jill Fleck claimed that Bryson lived with her since

                                              4
No. 36992-7-III
Fleck v. Fleck


September 2016. She produced documents that showed Bryson’s address to be her

residence. On November 2, 2018, the ALJ issued a decision.

       In conclusion of law 5.7, the ALJ stated that the superior court possessed

exclusive jurisdiction over the custody of Bryson. The ALJ proceeded to address child

support, nonetheless, and the ALJ dismissed the NFFR. The ALJ thereby denied the

request for past due, current, or future child support because Jill Fleck wrongfully

deprived Charles with custody of Bryson in violation of the superior court order. The

ALJ explained:

              In all orders, the court not only continued to give Mr. Fleck custody
       of Bryson, but also imposed supervised visitation requirements for Ms.
       Fleck. The court continually expressed serious concerns about the safety of
       Bryson while in the care of Ms. Fleck. The concern was enough that the
       court specifically prohibited Ms. Fleck from having unsupervised contact
       with Bryson, to participate in counseling, and to cease “meddling” in Mr.
       Fleck’s custody of Bryson.
              Mr. Fleck has had to go to court numerous times to regain custody of
       Bryson and each time the court has upheld the original order. In fact, the
       court took the unusual step of sanctioning Ms. Fleck until she returned
       Bryson. Mr. Fleck did dismiss his Youth at Risk petition but this was based
       on an agreement between him and Bryson that Bryson would return home
       and that arrangements would be made to live with a friend. At no time did
       Mr. Fleck’s actions or statements indicate that he consented to Bryson
       living with Ms. Fleck. When Bryson turned 18, Mr. Fleck recognized he
       was now a legal adult and could reside wherever he desired.
              Based on the evidence submitted, it is apparent that rather than
       returning to the court of continuing jurisdiction and modifying legal
       custody, Ms. Fleck has attempted to circumvent this process by applying
       for assistance through DSHS. The serious concerns of “meddling” raised
       by the superior court are apparent in this case. The safety and health
       concerns continually raised by the court makes it clear that jurisdiction for


                                             5
No. 36992-7-III
Fleck v. Fleck


         custody and any related orders of child support remain with the Spokane
         County Superior Court under docket number 08-50-00087-2.

AR at 31-32.

         Jill Fleck appealed the ALJ’s ruling to the superior court. The superior court ruled

that evidence supported the ALJ’s ruling, and the court declined to overturn the ALJ’s

order.

                                   LAW AND ANALYSIS

         On appeal, Jill Fleck contends that the ALJ incorrectly concluded that he lacked

jurisdiction to entertain her application for assistance. Jill also contends that insufficient

evidence supported the ALJ’s ruling that she interfered with Charles Fleck’s custody of

Bryson.

                                         Jurisdiction

         Jill Fleck first contends that the ALJ erred by concluding that the Spokane County

Superior Court had continuing exclusive jurisdiction to issue a ruling that would grant her

request that Charles pay past-due child support for Bryson. DSHS agrees with Jill that

the superior court lacked exclusive jurisdiction and that DSHS possessed jurisdiction to

assist if it deemed child support warranted. DSHS responds that Jill misreads the ALJ’s

order when she impliedly contends that the ALJ dismissed her application for lack of

jurisdiction. DSHS argues that the ALJ’s comment about jurisdiction only concerned

child custody. DSHS contends that, had the ALJ believed the Superior Court had


                                               6
No. 36992-7-III
Fleck v. Fleck


continuing exclusive jurisdiction over child support, the ALJ would not have considered

the issue of wrongful deprivation. We agree with DSHS.

       DSHS may enforce an obligation for child support under chapter 74.20A RCW.

RCW 74.20.040. In cases in which the obligee does not receive public assistance, DSHS

may establish, by regulation, reasonable standards and qualifications for support

enforcement services. RCW 74.20.040(2). Provided that no order exists that establishes

the responsible parent’s support obligation or relieves the responsible parent of a support

obligation, DSHS may serve on the responsible parent a notice and NFFR requiring the

parent to appear and show cause why the finding of responsibility or the amount thereof

is incorrect and should be rescinded or modified. RCW 74.20A.055(1). An objection

from the parent purportedly responsible for payment results in the scheduling of an

adjudicative proceeding. RCW 74.20A.055(4)(a). After the hearing, the presiding or

reviewing officer shall determine the past liability and responsibility, if any, of the

alleged responsible parent. RCW 74.20A.055(4)(a); WAC 388-14A-3130(5).

       When contending that the ALJ ruled that DSHS lacked jurisdiction, Jill

emphasizes that the ALJ cited RCW 26.21A.120 and RCW 26.27.211. The ALJ cited

these statutes in support of its conclusion of law 5.5 that stated as follows:

              A tribunal that has issued a child support order has and shall exercise
       continuing, exclusive jurisdiction to modify its child support order. A
       tribunal that has made a child custody determination has exclusive,
       continuing jurisdiction over the determination and any subsequent
       modifications to custody.

                                              7
No. 36992-7-III
Fleck v. Fleck



AR at 30 (footnotes omitted).

       Despite mentioning the two statutes, the ALJ explicitly stated that DSHS and he

held jurisdiction to address Jill Fleck’s application for assistance. The ALJ wrote:

             5.1 Jurisdiction: I have jurisdiction over this matter based on RCW
       74.20A.055, RCW 74.20A.059 and RCW 34.12.

AR at 29 (boldface omitted). The ALJ also annunciated that he dismissed the application

on grounds other than lack of jurisdiction. In conclusion of law 5.8, the ALJ penned:

              Based on the foregoing, the NFFR should be dismissed because Mr.
       Fleck has shown wrongful deprivation of custody of Bryson and jurisdiction
       remains with the Spokane County Superior Court.

AR at 32 (emphasis added). We read the conclusion of law to state that the superior court

continues to hold jurisdiction only over custody of the child, not child support, and only

because of the wrongful deprivation of custody.

                                 Sufficiency of Evidence

       The Washington State Administrative Procedure Act (WAPA), ch. 34.05 RCW,

governs judicial review of agency action. RCW 34.05.510. On review, this court sits in

the same position as the superior court, applying the standards of the WAPA directly to

the record before the agency. Tapper v. Employment Security Department, 122 Wn.2d

397, 402, 858 P.2d 494 (1993). This court applies de novo review to questions of law

and an agency’s application of the law. Cornelius v. Department of Ecology, 182 Wn.2d

574, 585, 344 P.3d 199 (2015). Among other things, this court may grant relief from an

                                             8
No. 36992-7-III
Fleck v. Fleck


agency decision if that decision is arbitrary and capricious, not supported by substantial

evidence, or an erroneous interpretation or application of the law. RCW 34.05.570(3)(d),

(e),(i). Because Jill Fleck claims that the agency action is invalid, she carries the burden

of establishing invalidity. Cornelius v. Department of Ecology, 182 Wn.2d at 585.

       This court will grant relief from an agency action if the order is not supported by

substantial evidence when viewed in light of the whole record before the court.

RCW 34.05.570(3)(e). Substantial evidence exists when it is sufficient to persuade a fair

minded person of the truth of the premise asserted. Cornelius v. Department of Ecology,

182 Wn.2d at 607; Olmstead v. Department of Health, Medical Section, 61 Wn. App.

888, 893, 812 P.2d 527 (1991). We overturn an agency’s factual findings only if clearly

erroneous. Port of Seattle v. Pollution Control Hearings Board, 151 Wn.2d 568, 588, 90

P.3d 659 (2004).

       On appeal, Jill Fleck argues that Charles failed to meet his burden to prove

wrongful deprivation of custody of Bryson. This issue presents this court with a mixed

question of law and fact. Tapper v. Employment Security Department, 122 Wn.2d 397,

402 (1993). Resolving a mixed question of law and fact requires establishing the relevant

facts, determining the applicable law, and applying that law to the facts. Tapper v.

Employment Security Department, 122 Wn.2d at 403. This court still applies the usual

standard of deference to an agency’s findings of fact. Tapper v. Employment Security

Department, 122 Wn.2d at 403.

                                              9
No. 36992-7-III
Fleck v. Fleck


       DSHS may assist a custodial parent to collect child support from the noncustodial

parent. Under DSHS regulations, a “custodial parent” is a person “with whom a

dependent child resides the majority of the time period for which the division of child

support seeks to establish or enforce a support obligation.” WAC 388-14A-1020. Jill

Fleck contends Bryson lived with her for a majority of the time beginning in September

2016. A noncustodial parent is the parent from whom support for the child is sought.

WAC 388-14A-1020. “A parent is considered to be an NCP [noncustodial parent] when

for the majority of the time during the period for which support is sought, the dependent

child resided somewhere other than with that parent.” WAC 388-14A-1020.

       Charles Fleck bears the burden of establishing a defense to liability as the

noncustodial parent in this proceeding. WAC 388-14A-3130(5). One possible defense is

wrongful deprivation of physical custody of Bryson. RCW 74.20.065 declares:

              If the legal custodian has been wrongfully deprived of physical
       custody, the department is authorized to excuse the custodian from support
       payments for a child or children receiving or on whose behalf public
       assistance was provided under chapter 74.12 RCW, or for a child or
       children on behalf of whom the department is providing nonassistance
       support enforcement services.

One proves wrongful deprivation of custody by establishing the following:

              (a) A court of competent jurisdiction of any state, tribe or country
       has entered an order giving legal and physical custody of the child to the
       NCP;
              (b) The custody order has not been modified, superseded, or
       dismissed;


                                             10
No. 36992-7-III
Fleck v. Fleck


              (c) The child was taken or enticed from the NCP’s physical custody
       and the NCP has not subsequently assented to deprivation. Proof of
       enticement requires more than a showing that the child is allowed to live
       without certain restrictions the NCP would impose; and
              (d) Within a reasonable time after deprivation, the NCP exerted and
       continues to exert reasonable efforts to regain physical custody of the child.

WAC 388-14A-3370(3) (emphasis added). Jill Fleck disputes whether sufficient

evidence exists to establish subsections (c) and (d).

       Sufficient, if not overwhelming, evidence supported the ALJ’s finding that Jill

Fleck wrongfully deprived Charles of Bryson, thereby excusing Charles from making

child support payments. Charles held legal custody of Bryson pursuant to the parenting

order. In fulfillment of subsection (c), Jill took or enticed Bryson away from Charles’

physical custody and Charles never assented to the deprivation. While Jill never

physically took Bryson against his will, the entire record shows that Jill repeatedly

interfered with Charles’ custody, including harboring Bryson when she should have

returned him to Charles. She employed abusive conflict in order to encourage Bryson to

live with her. Jill hid unsupervised contact with both children.

       Charles Fleck had no knowledge of Bryson living with his mother. After

dismissal of the at-risk-youth petitions, Charles continued to pay for Bryson’s expenses

under the understanding that Bryson lived with friends, not with his mother. Bryson

always maintained the option of staying with his father during this time.




                                             11
No. 36992-7-III
Fleck v. Fleck


       Jill Fleck underscores that the ALJ failed to enter any finding that Bryson lived

with her. Nevertheless, under WAC 388-14A-3370(3), Charles did not need to show that

Bryson lived with Jill, only that Jill enticed Bryson away from Charles.

       Sufficient evidence also supports the fulfillment of prong (d) of WAC 388-14A-

3370(3). Charles Fleck filed an at-risk-youth petition to assist with the care of Bryson.

Although, Charles allowed Bryson to stay with friends, he never relinquished custody.

Bryson continued to come to Charles’ residence, and Charles paid for his expenses.

When Jill sought to gain custody in 2016, Charles successfully resisted the attempt.

                                     CONCLUSION

       We affirm DSHS’ rejection of Jill Fleck’s application for child support assistance.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                              _________________________________
                                              Fearing, J.

WE CONCUR:



______________________________
Korsmo, A.C.J.


______________________________
Lawrence-Berrey, J.

                                            12